Exhibit 99.4 Agreement Party A: China Ceetop.com, Inc Party B: Xiaohua Jin Under the "Contract Law of the People's Republic of China" and other relevant laws and regulations based on voluntary, equality, honesty and credit, both Parties reach to a consensus on matters regarding to the advisory services and hereby signed the contract. 1. Main Services: a.Party B shall help the technical department in Party A establish and improve Departmental systems, norms, processes. b.Party B shall provide specific guidance and develop the technical route for Party A. c.Party B shall provide solutions in building technology platform for Party A. d.Party B shall assist Party A to complete the development of logistic system. e.Party B is responsible for training the technical staff of Party A. 2. Ways to conduct the service: Party B shall provide the consultancy services to Party A via on-site consultation conversation, research, meetings, planning, discussion, explanation, preparation of relevant information, documents, and provide guidance to related workers. 3. Party B shall meet the requirements of the work schedule and strictly abide by the agreed time schedule to complete the work accordingly. 4. The service period: July 10, 2011 to July 11, 2014. 5. Way of Payment: Party A shall issue 900,000 shares to Party B as payment. 6. The rights and obligations of Party A: a.Right: the right to request Party B to submit the results of the project in accordance with the contract; the right to supervise and inspect on Party B’s services at any time; the right to request Party B to adjust its services during the period; the right to request Party B to provide necessary project information and guidance. b.Obligations: Within three days after the commencement of the contract, Party A should provided all the current market activity documents, files, notes, vendor information and related technical information product descriptions, data and materials or samples to Party B. 7. Rights and obligations of Party B: a.Right: Get Party A's technical information, data, materials and samples; Get paid after delivering the report which meet the requirements of this contract. b.Obligations: Party B shall complete the technical advisory services contract in person; If Party B delegate the service to third parties without the written consent from Party A, party A has the right to refuse to pay compensation and unilaterally terminate the contract. 8. The acceptance of a research project: a.Party B should conduct the research work in accordance with the requirement of the agreement and submit the quarterly investigation report and related documents to Party A in the first week of the first month of each quarter, in accordance with the agreed protocols and annexes. b.Party A should check the research report received within 7 working days from the date of the contract in accordance with the standards for acceptance, if both sides confirmed that it is unqualified, Party B shall added or modified the research reports and shall submit the revised version within 7 working days, or Party B shall bear the liability. 9. Miscellaneous a.If the party is rendered unable by force majeure to perform or comply fully or in part with any obligations or condition of this contract, it should be solved by the negotiation between both parties. If not, it should be submitted to the court where Party A located. b.There are four original copies of this contract. Party A shall keep two, Party B keep two. Client (Party A): Trustee (Party B): June 15, 2011 (This is the translation of the original version in Chinese) 3
